Name: Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra- Community trade in certain live animals and products with a view to the completion of the internal market
 Type: Directive
 Subject Matter: agricultural activity;  animal product;  agricultural policy;  trade policy
 Date Published: 1990-08-18

 Avis juridique important|31990L0425Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra- Community trade in certain live animals and products with a view to the completion of the internal market Official Journal L 224 , 18/08/1990 P. 0029 - 0041 Finnish special edition: Chapter 3 Volume 33 P. 0146 Swedish special edition: Chapter 3 Volume 33 P. 0146 COUNCIL DIRECTIVE of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (90/425/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Community is to adopt measures designed to establish the internal market progressively over a period expiring on 31 December 1992; Whereas the harmonious operation of the common organization of the market in animals and products of animal origin implies the dismantling of zootechnical and veterinary barriers to the development of intra-Community trade in the animals and products concerned; whereas, in this respect, the free movement of animals and agricultural products is a fundamental feature of the common organization of markets and should facilitate the rational development of agricultural production and the optimum use of the factors of production; Whereas, in the veterinary field, frontiers are currently being used for carrying out checks aimed at safeguarding public health and animal health; Whereas the ultimate aim is to ensure that veterinary checks are carried out at the place of dispatch only; whereas the attainment of this objective implies the harmonization of the basic requirements relating to the safeguarding of animal health; Whereas, with a view to the completion of the internal market, pending the attainment of this objective, emphasis should be placed on the checks to be carried out at the place of dispatch and in organizing those that could be carried out at the place of destination; whereas such a solution would entail the suspension of veterinary checks at the Community's internal frontiers and whereas, in this context, there is good reason for retaining a health certificate or an identification document, as provided for in Community rules; Whereas this solution implies increased confidence in the veterinary checks carried out by the State of dispatch, in particular by the setting up of a system for the rapid exchange of information; whereas the dispatching Member State must ensure that such veterinary checks are carried out in an appropriate manner; Whereas, in the State of destination, spot veterinary checks could be carried out at the place of destination; whereas, however, in the event of a serious presumption of irregularity, the veterinary check could be carried out while the animals and products are in transit and whereas it is possible to continue to provide for the placing into quarantine in areas which have not been harmonized; Whereas provision must be made for action to be taken where a veterinary check discloses that the consignment is irregular; Whereas provision should be made for a procedure for resolving conflicts which could arise concerning consignments from a holding, centre or organization; Whereas provision must be made for protective measures; whereas in this area, especially for reasons of effectiveness, responsibility must rest firstly with the Member State of dispatch; whereas the Commission must be able to act speedily, in particular by way of on-the-spot visits and adopting measures appropriate to the situation; Whereas in order to be effective, the rules laid down by this Directive should cover all animals and products that are subject, in intra-Community trade, to veterinary requirements; Whereas, however, in view of the current state of harmonization and pending Community rules, animals and products that are not the subject of harmonized rules should comply with the requirements of the State of destination provided that the latter are in conformity with Article 36 of the Treaty; Whereas the abovementioned rules should be applied to zootechnical checks; Whereas the provisions of existing Directives should be adapted to the new rules laid down in this Directive; Whereas these rules should be re-examined before the end of 1993; Whereas the Commission should be entrusted with the task of adopting measures for applying this Directive; whereas, to that end, provision should be made for procedures establishing close and effective cooperation between the Commission and the Member States within the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall ensure that the veterinary checks to be carried out on live animals and products which are covered by the Directives listed in Annex A or on those referred to in the first paragraph of Article 21 and which are intended for trade are no longer carried out, without prejudice to Article 7, at frontiers but are carried out in accordance with this Directive. Member States shall further ensure that checks on zootechnical documents are subject to the control rules laid down by this Directive. This Directive shall affect neither checks on the welfare of animals during transport nor checks carried out as part of tasks conducted in a non-discriminatory manner by authorities responsible for the general application of laws in a Member State. Article 2 For the purposes of this Directive: 1. 'veterinary check' shall mean any physical check and/or administrative formality which applies to the animals or products referred to in Article 1 and which is intended for the protection, direct or otherwise, of public or animal health; 2. 'zootechnical check' shall mean any physical and/or administrative formality which applies to the animals covered by the Directives mentioned in section II of Annex A and which is intended for the direct or indirect improvement of the breeds; 3. 'trade' shall mean trade between Member States within the meaning of Article 9 (2) of the Treaty; 4. 'holding' shall mean an agricultural establishment or premises of a dealer, as defined by the national rules in force, situated in the territory of a Member State and in which the animals referred to in Annexes A and B, with the exception of equidae, are held or regularly kept and the holding as defined in Article 2 (a) of Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of live equidae (4); 5. 'centre or organization' shall mean any undertaking which produces, stores, processes or handles the products referred to in Article 1; 6. 'competent authority' shall mean the central authority of a Member State competent to carry out veterinary or zootechnical checks or any authority to which it has delegated that competence; 7. 'official veterinarian' shall mean the veterinarian appointed by the competent authority. CHAPTER I Checks at origin Article 3 1. Member States shall ensure that only the animals and products referred to in Article 1 that fulfil the following conditions may be the subject of trade: (a) the animals and products referred to in Annex A must satisfy the requirements of the relevant Directives listed in the said Annex and the animals and products referred to in Annex B must fulfil the animal health requirements of the Member State of destination; (b) they must come from holdings, centres or organizations which are subject to regular official veterinary checks in accordance with paragraph 3; (c) they must, on the one hand, be identified in accordance with the requirements of Community rules and, on the other hand, be registered in such a way that the original or transit holding, centre or organization can be traced; national identification or registration systems must be notified to the Commission within three months of the date of notification of this Directive. Before 1 January 1993, Member States must take appropriate measures to guarantee that the identification and registration systems applicable to intra-Community trade are extended to the movement of animals within their territory; (d) they must, when transported, be accompanied by health certificates and/or any other documents as provided for in the Directives referred to in Annex A and, for the other animals and products, by the rules of the Member State of destination; Those certificates or documents, issued by the official veterinarian responsible for the holding, centre or organization of origin and, in the case of documents required by the zootechnical legislation referred to in section II of Annex A, by the competent authority, must accompany the animal, animals and products to its/their destination(s); (e) susceptible animals, or products of susceptible animals, must not originate: ii(i) from holdings, centres or organizations, areas or regions which are subject to restrictions determined in accordance with Community rules, where applicable, for the animals concerned or products from the animals concerned because of the suspicion, outbreak or existence of a disease referred to in Annex C or because of the application of safeguard measures; i(ii) from a holding, centre, organization, area or region which is the subject of official restrictions because of the suspicion, outbreak or existence of a disease other than those referred to in Annex C or of the application of safeguard measures; (iii) in cases where they are intended for holdings, centres or organizations situated in the Member States which have obtained the guarantees pursuant to Article 9 of Directive 64/432/EEC or other equivalent Community rules which have been or will be adopted or in a State recognized, by Community legislation, as free, in all or part of its territory, of a disease, from a holding which does not provide the guarantees which may be required by that Member State with respect to diseases other than those listed in Annex C; (iv) when they are intended for a Member State or part of the territory of a Member State which has benefited from the additional guarantees pursuant to Article 9 of Directive 64/432/EEC or other equivalent Community rules which have been or will be adopted, from a holding, centre or organization and, should the case arise, from a part of the territory which does not offer the additional guarantees provided for. The competent authority of the country of origin shall ensure, before issuing the certificate or accompanying document, that the holdings, centres or organizations comply with the requirements provided for in this point; (f) where the transport operation involves several places of destination, animals and products must be grouped together in as many consignments as there are places of destination. Each consignment must be accompanied by the certificates and/or documents referred to in (d); (g) where animals and products covered by the Directives referred to in Annex A which comply with Community rules are intended for export to a third country through the territory of another Member State, the transport operation must - except in cases of urgent need duly authorized by the competent authority in order to ensure the welfare of the animals - remain under customs supervision up to the point of exit from Community territory, in accordance with detailed arrangements to be drawn up by the Commission, acting under the procedure laid down in Article 18 or, where appropriate, in Article 19. Moreover, in the cases of animals and products not complying with Community rules or animals and products referred to in Annex B, transit may take place only if it has been expressly authorized by the competent authority of the Member State of transit. 2. Member States shall also ensure that: - the animals and products referred to in Article 1 which might have to be slaughtered under a national programme for the eradication of diseases not referred to in Annex C are not dispatched to the territory of another Member State; - the animals and products referred to in Annex A or the animals and products referred to in Annex B are not dispatched to the territory of another Member State if they cannot be marketed on their own territory for health or animal health reasons justified by Article 36 of the Treaty. 3. Without prejudice to the monitoring duties assigned to the official veterinarian under Community legislation, the competent authority shall carry out checks on holdings, approved markets and assembly centres, centres or organizations in order to satisfy itself that animals and products intended for trade comply with Community requirements and in particular fulfil the conditions laid down in paragraph 1 (c) and (d) with regard to identification. Where there are grounds for suspecting that Community requirements are not being met, the competent authority shall carry out the necessary checks and, if the suspicion is confirmed, take the appropriate measures, which may include isolation of the holding, centre or organization concerned. 4. Under the procedure laid down in Article 18 or, where appropriate, in Article 19, the Commission may adopt detailed rules for the application of this Article, in particular to take account of the species concerned. Article 4 1. Member States of dispatch shall take the necessary measures to ensure that: (a) the holders of livestock and products referred to in Article 1 comply with the national or Community health or zootechnical requirements referred to in this Directive at all stages of production and marketing; (b) the animals and products referred to in Annex A are checked at least as carefully, from a veterinary viewpoint, as if they were intended for the national market, unless specifically provided otherwise by Community rules; (c) animals are transported in suitable means of transport which satisfy hygiene rules. 2. The competent authority of the Member State of origin which issued the certificate or document accompanying the animals and products shall communicate, on the day on which they were issued and by means of the computerized system provided for in Article 20, to the central competent authority of the Member State of destination and to the competent authority of the place of destination, data to be determined by the Commission, according to the procedure provided for in Article 18. 3. Member States of dispatch shall take the appropriate measures to penalize any infringement of veterinary or zootechnical legislation by natural or legal persons where it is found that Community rules have been infringed, and in particular where it is found that certificates, documents or identification marks do not correspond to the status of the animals or to their holdings of origin or to the actual characteristics of the products. CHAPTER II Checks on arrival at destination Article 5 1. Member States of destination shall implement the following inspection measures: (a) the competent authority may, at the places of destination of animals and products, establish by means of non-discriminatory veterinary spot checks that the requirements of Article 3 have been complied with; it may take samples at the same time. Furthermore, checks may also be carried out during the transport of animals and products in its territory where the competent authority of the Member State of transit or of the Member State of destination has information leading it to suspect an infringement; (b) furthermore, where the animals referred to in Article 1 and originating in another State are intended: ii(i) for an approved market or assembly centre as defined by Community rules, the operator thereof shall be responsible for the admission of animals not meeting the requirements of Article 3 (1). The competent authority must check, by means of non-discriminatory inspections of the certificates or documents accompanying the animals, that the animals meet the said requirements; i(ii) for a slaughterhouse placed under the supervision of an official veterinarian, the latter must ensure, in particular on the basis of the certificate or accompanying document, that only animals that meet the requirements of Article 3 (1) are slaughtered. The operator of the slaughterhouse shall be responsible for slaughtering animals which do not meet the requirements of Article 3 (1) (c) and (d); (iii) for a registered dealer who divides up the consignments or for any establishment not subject to permanent supervision, such dealer or establishment shall be regarded by the competent authority as the consignee of the animals and the conditions laid down in the second subparagraph shall apply; (iv) for holdings, centres or organizations including, where the consignment is partly unloaded during transport, each animal or group of animals must be accompanied, in accordance with Article 3 by the original of the health certificate or accompanying document until it reaches the consignee mentioned therein. The consignees referred to in points (iii) and (iv) of the first subparagraph must, before the consignment is divided up or subsequently marketed, check that the identification marks, certificates or documents referred to in Article 3 (1) (c) and (d) are present, notify the competent authority of any irregularity or anomaly and, in the latter case, isolate the animals in question until the competent authority has taken a decision regarding them. The guarantees which must be furnished by the consignees referred to in points (iii) and (iv) of the first subparagraph shall be specified in an agreement with the competent authority to be signed at the time of the prior registration provided for in Article 12. The competent authority shall carry out random checks to verify compliance with those guarantees. This point shall apply mutatis mutandis to consignees of the products referred to in Article 1. 2. All the consignees appearing on the certificate or document provided for in Article 3 (1) (d): (a) must, at the request of the competent authority of the Member State of destination and to the extent necessary to carry out the checks referred to in paragraph 1, report in advance the arrival of animals and products from another Member State and, in particular, the nature of the consignment and the anticipated arrival date. However, the time limit for notification shall as a general rule not be more than one day; nevertheless, in exceptional circumstances, Member States may require two days' advance notification. This notification is not required for registered horses bearing an identification document provided for by Directive 90/427/EEC; (b) shall keep for a period of not less than six months, to be specified by the competent authority, the health certificates or documents referred to in Article 3 for presentation to the competent authority should the latter so request. 3. The detailed rules for implementing this Article shall be adopted in accordance with the procedure laid down in Article 18 or, where appropriate, in Article 19. Article 6 1. Where Community rules or, in areas which have not yet been harmonized, national provisions which comply with the general rules of the Treaty require that live animals be put into quarantine, the latter shall normally take place at the holding of destination. 2. A quarantine station may be used if this is justified from a veterinary viewpoint. Such station shall be regarded as the place of destination of the consignment. The Member State concerned shall notify the Commission of the grounds on which such action is being taken. 3. Obligations relating to quarantine and the location of the latter shall be specified in the veterinary requirements referred to in the second subparagraph of Article 21. Article 7 1. Member States shall ensure that during the checks carried out at the places where animals and products referred to in Article 1 from a third country may be brought into Community territory, such as ports, airports and frontier posts with third countries, the following measures are taken: (a) the certificates or documents accompanying the animals and products are checked; (b) where animals and products are imported from third countries, they must be sent, under customs supervision, to inspection posts in order that veterinary checks may be carried out. The animals and products referred to in Annex A may not be given customs clearance unless those checks have shown that they comply with Community rules; (c) Community animals and products shall be subject to the control rules laid down in Article 5. 2. The animals and products referred to in Annex B and those which are imported on the basis of national animal health standards must be brought directly into Community territory via one of the inspection posts of the Member State which intends to import them and be inspected there in accordance with paragraph 1 (b). Member States which make imports from third countries on the basis of national animal health rules shall inform the Commission and the other Member States, in particular Member States of transit, of the existence of such imports and of the requirements to which they subject such imports. Member States of destination shall prohibit animals from being sent on from their territory unless they have remained there for the periods laid down in the specific Community legislation and likewise the products referred to in the second subparagraph unless they are bound, without transit, for another Member State using the same option. However, pending the adoption of Community rules, those animals and products may be brought into the territory of a Member State other than that referred to in the second subparagraph following prior agreement given by that other Member State in a general manner and, where appropriate, by a Member State of transit on the arrangements for control. Member States shall inform the Commission and the other Member States in the framework of the Standing Veterinary Committee when they are making use of this derogation and of the control arrangements agreed upon. 3. However, from 1 January 1993 and by way of derogation from paragraph 1, all animals and products transported by regular, direct means of transport linking two geographical points of the Community shall be subject to the control rules laid down in Article 5. Article 8 1. If, during a check carried out at the place of destination of a consignment or during transport, the competent authorities of a Member State establish: (a) the presence of agents responsible for a disease referred to in Directive 82/894/EEC (5), as last amended by Commission Decision 90/134/EEC (6), a zoonosis or disease, or any cause likely to constitute a serious hazard to animals or humans, or that the products come from a region contaminated by an epizootic disease, they shall order that the animal or consignment of animals be put in quarantine at the nearest quarantine station or slaughtered and/or destroyed. Costs relating to the measures provided for in the first subparagraph shall be borne by the consignor or his representative or the person responsible for the products or animals. The competent authorities of the Member State of destination shall immediately notify the competent authorities of the other Member States and the Commission in writing, by the most appropriate means, of the findings arrived at, the decisions taken and the reasons for such decisions. The protective measures provided for in Article 10 may be applied. At a Member State's request and in accordance with the procedure laid down in Article 17, the Commission may, moreover, adopt any measure necessary for achieving a concerted approach by the Member States to deal with situations not covered by Community rules; (b) that, without prejudice to point (a), the animals and products do not meet the conditions laid down by Community Directives or, where the Member State obtains the guarantees pursuant to Article 9 of Directive 64/432/EEC or equivalent Community rules which have been or will be adopted, by national animal health rules, they may, provided that public or animal health considerations so permit, give the consignor or his representative the choice of: - maintenance of the animals and products under supervision until compliance with rules is confirmed where residues are present, and, in the event of failure to comply with those rules, application of the measures provided for by Community legislation, - slaughtering of the animals or the destruction of the products, - return of the animal or consignment, with the authorization of the competent authority of the Member State of dispatch and prior notification of the Member State(s) of transit. However, if the certificate or documents are found to contain irregularities, the owner or his representative must be granted a period of grace before recourse is had to this last possibility. 2. In accordance with the procedure laid down in Article 18, the Commission shall draw up a list of the diseases referred to in paragraph 1 and detailed rules for the application of this Article. Article 9 1. In the cases provided for in Article 8, the competent authority of the Member State of destination shall contact the competent authorities of the Member State of dispatch without delay. The latter authorities shall take all necessary measures and notify the competent authority of the first Member State of the nature of the checks carried out, the decisions taken and the reasons for such decisions. If the competent authority of the Member State of destination fears that such measures are inadequate, the competent authorities of the two Member States shall together seek ways and means of remedying the situation; if appropriate, this may involve an on-the-spot inspection. Where the checks provided for in Article 8 show repeated irregularities, the competent authority of the Member State of destination shall inform the Commission and the competent authorities of the other Member States. The Commission, at the request of the competent authority of the Member State of destination or on its own initiative, and taking into account the nature of the infringements established, may: - send inspectors, in collaboration with the competent national authorities, to the place concerned, - instruct an official veterinarian, whose name shall be on a list to be prepared by the Commission at the suggestion of the Member States, and who is acceptable to the various parties concerned, to check the facts on the spot, - request the competent authority to intensify checks on the holding, the centre, the organization, the approved market or assembly centre or the region of origin. It shall inform the Member States of its findings. Pending the Commission's findings, the Member State of dispatch must, at the request of the Member State of destination, intensify checks on animals and products coming from the holding, centre, organization, approved market or assembly centre or region in question, and if there are serious public or animal health grounds, suspend issue of any certificates or movement documents. The Member State of destination may, for its part, intensify checks on animals coming from the same holding, centre, organization, approved market or assembly centre or region. At the request of one of the two Member States concerned - where the irregularities are confirmed by the expert's opinion - the Commission must, in accordance with the procedure laid down in Article 17, take the appropriate measures, which may go as far as authorizing the Member States to prohibit provisionally the bringing into their territory of animals and products coming from that holding, centre, organization, approved market or assembly centre or region. These measures must be confirmed or reviewed as soon as possible in accordance with the procedure laid down in Article 17. 2. Except in cases provided for in the fourth subparagraph, rights of appeal existing under the laws in force in the Member States against decisions by the competent authorities shall not be affected by this Directive. Decisions taken by the competent authority of the State of destination and the reasons for such decisions shall be notified to the consignor or his representative and to the competent authority of the Member State of dispatch. If the consignor or his representative so requests, the said decisions and reasons shall be forwarded to him in writing with details of the rights of appeal which are available to him under the law in force in the Member State of destination and of the procedure and time limits applicable. However, in the event of a dispute, the two parties concerned may, if they so agree, within a maximum period of one month, submit the dispute for the assessment of an expert whose name appears on a list of Community experts to be drawn up by the Commission; the cost of consulting the expert shall be borne by the Community. Such experts shall issue their opinions within not more than 72 hours or after receiving the results of any analyses. The parties shall abide by the expert's opinion, with due regard for Community veterinary legislation. 3. The costs of returning the consignment, holding or isolating the animals or, if appropriate, slaughtering or destroying them shall be borne by the consignor, his representative or the person responsible for the animals or products. 4. The detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 18 or, where appropriate, in Article 19. CHAPTER III Common provisions Article 10 1. Each Member State shall immediately notify the other Member States and the Commission of any outbreak in its territory, in addition to an outbreak of diseases referred to in Directive 82/894/EEC, of any zoonoses, diseases or other cause likely to constitute a serious hazard to animals or to human health. The Member State of dispatch shall immediately implement the control or precautionary measures provided for in Community rules, in particular the determination of the buffer zones provided for in those rules, or adopt any other measure which it deems appropriate. The Member State of destination or transit which, in the course of a check referred to in Article 5, has established the existence of one of the diseases or causes referred to in the first subparagraph may, if necessary, take the precautionary measures provided for in Community rules, including the quarantining of the animals. Pending the measures to be taken in accordance with paragraph 4, the Member State of destination may, on serious public or animal health grounds, take interim protective measures with regard to the holdings, centres or organizations concerned or, in the case of an epizootic disease, with regard to the buffer zone provided for in Community rules. The measures taken by Member States shall be notified to the Commission and to the other Member States without delay. 2. At the request of the Member State referred to in the first subparagraph of paragraph 1 or on the initiative of the Commission, one or more Commission representatives may go at once to the place concerned to examine, in collaboration with the competent authorities, what measures have been taken, and shall issue an opinion on those measures. 3. If the Commission has not been informed of the measures taken, or if it considers the measures taken to be inadequate, it may, in collaboration with the Member State concerned and pending the meeting of the Standing Veterinary Committee, take interim protective measures with regard to animals or products from the region affected by the epizootic disease or from a given holding, centre or organization. These measures shall be submitted to the Standing Veterinary Committee as soon as possible to be confirmed, amended or cancelled in accordance with the procedure laid down in Article 17. 4. The Commission shall in all cases review the situation in the Standing Veterinary Committee at the earliest opportunity. It shall adopt the necessary measures for the animals and products referred to in Article 1 and, if the situation so requires, for the products derived from those animals, in accordance with the procedure laid down in Article 17. The Commission shall monitor the situation and, by the same procedure, shall amend or repeal the decisions taken, depending on how the situation develops. 5. Detailed rules for the application of this Article, and in particular the list of zoonoses or causes likely to constitute a serious hazard to human health, shall be adopted in accordance with the procedure laid down in Article 18. Article 11 Each Member State and the Commission shall appoint the veterinary department or departments responsible for carrying out the veterinary checks and collaborating with the other Member States' inspection departments. Article 12 Member States shall ensure that all dealers engaging in intra-Community trade in the animals and/or products covered by Article 1: (a) are required, at the request of the competent authority, to register beforehand in an official register; (b) keep a record of deliveries and, for the consignees referred to in Article 5 (1) (b) (iii), of the subsequent destination of the animals and products. The said record shall be preserved for a period to be determined by the competent national authority so that it can be presented to the competent authority on request. Article 13 The Member States shall also ensure that the officials of their veterinary departments, if appropriate in collaboration with the officials of other departments empowered to that end, are able in particular to: - carry out inspections of holdings, installations, means of transport and processes used for the marking and identification of animals, - check, as regards the products listed in Annex A, that the personnel are complying with the requirements laid down in the texts referred to in that Annex, - take samples from: i(i) animals held with a view to being sold, put on the market or transported; (ii) products held with a view to being stored or sold, put on the market or transported, - examine documentary or data processing material relevant to the checks carried out further to the measures taken under this Directive. Member States must require the holdings, centres or organizations being checked to afford the collaboration necessary for the performance of the aforementioned tasks. Article 14 1. Directive 64/432/EEC (7), as last amended by Directive 89/662/EEC (8), is hereby amended as follows: (a) Article 6 is replaced by the following: 'Article 6 Animals for slaughter which have been taken on arrival in the country of destination either directly or via an approved market or assembly centre to a slaughterhouse must be slaughtered there as soon as possible, in accordance with animal health requirements. Animals for slaughter which have been taken on arrival in the country of destination to a market adjoining a slaughterhouse under whose rules all animals may be removed, in particular after the market, only to a slaughterhouse approved for this purpose by the competent central authority must be slaughtered at that slaughterhouse not later than five days after arriving at the market. The competent authority of the country of destination may, in the light of animal health considerations, designate the slaughterhouse to which those animals must be sent.' (b) Article 7 (3) and the first subparagraph of Article 8 (2) are hereby deleted. (c) Articles 9 and 10 are replaced by the following: 'Article 9 1. A Member State which has a national control programme for one of the contagious diseases not referred to in Annex E for all or part of its territory may submit the said programme to the Commission, outlining in particular: - the distribution of the disease in the Member State, - the reasons for the programme, taking into consideration the importance of the disease and the programme's likely benefit in relation to its cost, - the geographical area in which the programme will be implemented, - the status categories to be applied to the animal establishments, the standards which must be attained in each category, and the test procedures to be used, - the programme monitoring procedures, - the action to be taken if, for any reason, an establishment loses its status, - the measures to be taken if the results of the tests carried out in accordance with the provisions of the programme are positive. 2. The Commission shall examine the programmes presented by the Member States. Programmes as referred to in paragraph 1 may be approved in compliance with the criteria laid down in paragraph 1 in accordance with the procedure provided for in Article 12. According to the same procedure, the additional guarantees, general or limited, which may be required in intra-Community trade, shall be defined at the same time or at the latest three months after approval of the programmes. Such guarantees must not exceed those which the Member State implements nationally. 3. Programmes submitted by Member States may be amended or supplemented in accordance with the procedure laid down in Article 12. Amendments or additions to programmes which have already been approved or to guarantees which have been defined in accordance with paragraph 2 may be approved under the same procedure. Article 10 1. Where a Member State considers that its territory or part of its territory is free from one of the diseases to which bovine animals and swine are susceptible, it shall present to the Commission appropriate supporting documentation, setting out in particular: - the nature of the disease and the history of its occurrence in its territory, - the results of surveillance testing based on serological, microbiological, pathological or epidemiological investigation and on the fact that the disease must by law be notified to the competent authorities, - the period over which the surveillance was carried out, - where applicable, the period during which vaccination against the disease has been prohibited and the geographical area concerned by the prohibition, - the arrangements for verifying the absence of the disease. 2. The Commission shall examine documentation submitted by Member States. The additional guarantees, general or specific, which may be required in intra-Community trade may be defined in accordance with the procedure laid down in Article 12. Such guarantees must not exceed those which the Member State implements nationally. Where justification is submitted before 1 July 1991, decisions on additional guarantees shall be taken before 1 January 1992. 3. The Member State concerned shall notify the Commission of any change in the particulars specified in paragraph 1 which relate to the disease. The guarantees defined as laid down in paragraph 2 may, in the light of such notification, be amended or withdrawn in accordance with the procedure laid down in Article 12.' 2. Subparagraphs 2 to 5 of Article 5 (2) and Articles 7 and 15 of Directive 88/407/EEC (9) are hereby deleted. 3. Subparagraphs 2 to 4 of Article 5 (2) and Article 14 of Directive 89/556/EEC (10) are hereby deleted. 4. In the fifth line of the first subparagraph of Article 13 of Directive 72/462/EEC (11), as last amended by Directive 89/227/EEC (12), 'three' is replaced by 'five'. Article 15 1. The following Article is inserted in Directives 64/432/EEC and 89/556/EEC: 'Article 14 The rules laid down in Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks in intra-Community trade in certain live animals and products with a view to the completion of the internal market (*), shall apply in particular to checks at origin, to the organization of, and follow-up to, the checks to be carried out by the country of destination, and to the safeguard measures to be implemented. (*) OJ No L 224, 18. 8. 1990, p. 29. 2. The following Article is inserted in Directive 88/407/EEC: 'Article 15 The rules laid down in Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks in intra-Community trade in certain live animals and products with a view to the completion of the internal market (*), shall apply in particular to checks at origin, to the organization of, and follow-up to, the checks to be carried out by the Member State of destination, and follow up to, the checks to be carried out by the Member State of destination, and to the safeguard measures to be implemented. (*) OJ No L 224, 18. 8. 1990, p. 29. 3. Article 9 of Directive 90/426/EEC is replaced by the following: 'Article 9 The rules laid down in Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks in intra-Community trade in certain live animals and products with a view to the completion of the internal market (*), shall apply in particular to checks at origin, to the organization of, and follow-up to, the checks to be carried out by the Member State of destination, and to the safeguard measures to be implemented. (*) OJ No L 224, 18. 8. 1990, p. 29. Article 16 The Commission may, in accordance with the procedure laid down in Article 18, amend the list of diseases referred to in Annex C. Article 17 Where reference is made to the procedure provided for in this Article, the Standing Veterinary Committee set up by Decision 68/361/EEC (13) shall take decisions in accordance with the rules established in Article 17 of Directive 89/662/EEC. Article 18 Where reference is made to the procedure defined in this Article, the Standing Veterinary Committee shall take decisions in accordance with Article 18 of Directive 89/662/EEC. Article 19 Where reference is made to the procedure defined in this Article, the Standing Zootechnical Committee set up by Decision 77/505/EEC (14) shall take decisions in accordance with the rules established in Article 11 of Directive 88/661/EEC (15). CHAPTER IV Final and transitional provisions Article 20 1. The Commission shall introduce, in accordance with the procedure laid down in Article 18, a computerized system linking veterinary authorities, with a view, in particular, to facilitating the exchange of information between the competent authorities of regions where a health certificate or document accompanying the animals and products of animal origin has been issued and the competent authorities of the Member State of destination. 2. The procedures for the Community's financial contribution, as provided for in Article 37 of Decision 90/424/EEC and necessary for the implementation of this programme, shall be adopted in accordance with the procedure provided for in Article 42 of the said Decision. 3. According to the procedure provided for in Article 18, the Commission shall adopt the procedure for applying this Article and, in particular, the appropriate standards for the exchange of data and rules for the security of data exchanged. Article 21 Until 31 December 1992, trade in the animals and products listed in Annex B shall, pending the adoption of Community rules, and without prejudice to the maintenance of any national rules laid down for the identification of batches, be subject to the control rules laid down by this Directive, in particular those mentioned in the second part of the sentence of Article 3 (1) (a). Member States shall communicate to the Commission and the other Member States, before the date laid down in Article 22, the conditions and procedures currently applicable to admission to their territory of the animals and products referred to in the first paragraph, including the rules for identification. In accordance with the procedure laid down in Article 17, the Commission shall determine the measures necessary for the computerization of the statements of conditions mentioned in the second subparagraph. The control rules provided for the animals and products referred to in Annex A shall be extended to the animals and products of animal origin not yet covered by this Annex when the harmonized rules governing trade therein are adopted. Before 1 January 1992 the Council shall decide on the inclusion on 31 December 1992 in the scope of Directive 89/662/EEC and of this Directive of the animals and products of animal origin not covered by the said Directives. Article 22 1. Member States shall submit to the Commission before 1 October 1991 a programme setting out the national measures which they intend to take to achieve the stated objectives of this Directive, in particular the frequency of checks. 2. The Commission shall examine the programmes communicated by the Member States in accordance with paragraph 1. 3. Each year, and for the first time in 1992, the Commission shall address to the Member States a recommendation on a programme of checks for the following year; the Standing Veterinary Committee will have expressed its opinion on the recommendation in advance. This recommendation may be subject to later adaptations. Article 23 1. Before 1 January 1991, the Council, acting by a qualified majority on a proposal from the Commission, shall decide on the rules and general principles applicable upon checks to be carried out in third countries and upon checks on imports from third countries of animals and products covered by this Directive. In the same way, the check posts at the external frontiers, as well as the requirements to be satisfied by those posts, shall be fixed before that date. 2. Before 1 January 1993, the Council shall, on the basis of a report from the Commission on the experience gained, accompanied by any relevant proposals, on which it will decide by a qualified majority, review the provisions of this Directive, and in particular those of Article 10 and Article 5 (2) (a). Article 24 Until 31 December 1992 or at the latest 12 months after the date on which Member States have to conform to Directive 90/423/EEC, and in order to permit the gradual implementation of the checking arrangements laid down by this Directive, Member States may, by way of derogation from Article 5 (1): - maintain documentary checks during transport of animals and products covered by Annexes A and B in order to satisfy themselves that the specific requirements laid down by Community rules have been complied with, - operate documentary checks during transport on animals and products imported from third countries and intended for them. Article 25 The Council, acting by a qualified majority on a proposal from the Commission, shall determine, before 1 October 1992, the arrangements which are to apply when the transitional provisions provided for in Article 24 expire. Article 26 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with: i(i) Article 10 of this Directive and Article 9 of Directive 89/662/EEC, two months after the date of notification of this Directive; (ii) the other provisions of this Directive, at a date to be set when the Decision to be adopted before 31 December 1990 but not later than 31 December 1991 is taken. However, the Hellenic Republic shall have an additional time limit of one year in which to conform to these other provisions. Article 27 This Directive is addressed to the Member States. Done at Luxembourg, 26 June 1990. For the Council The President M. O'KENNEDY (1) OJ No C 225, 31. 8. 1988, p. 4. (2) OJ No C 326, 19. 12. 1988, p. 28. (3) OJ No C 56, 6. 3. 1989, p. 20.(4) See page 42 of this Official Journal.(5) OJ No L 378, 31. 12. 1982, p. 58. (6) OJ No L 76, 22. 3. 1990, p. 23.(7) OJ No 121, 29. 7. 1964, p. 2012/64. (8) OJ No L 395, 30. 12. 1989, p. 13.(9) OJ No L 134, 22. 7. 1988, p. 10. (10) OJ No L 302, 19. 10. 1989, p. 1. (11) OJ No L 302, 31. 12. 1972, p. 28. (12) OJ No L 93, 6. 4. 1989, p. 25.(13) OJ No L 255, 18. 10. 1968, p. 23.(14) OJ No L 206, 12. 8. 1977, p. 11. (15) OJ No L 382, 31. 12. 1988, p. 16. ANNEX A I. VETERINARY LEGISLATION Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine. OJ No 121, 29. 7. 1964, p. 1977/64. Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species. OJ No L 194, 22. 7. 1988, p. 10. Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species. OJ No L 302, 19. 10. 1989, p. 1. Council Directive 90/426/EEC of 26 June 1990 on the health policy conditions governing the movement of equidae and their import from third countries (;). OJ No L 224, 18. 8. 1990, p. 42. Council Directive 90/429/EEC of 26 June 1990, laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species. OJ No L 224, 18. 8. 1990, p. 62. II. ZOOTECHNICAL LEGISLATION Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species. OJ No L 206, 12. 8. 1977, p. 8. Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species. OJ No L 382, 31. 12. 1988, p. 36. Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats. OJ No L 153, 8. 6. 1989, p. 30. Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae. OJ No L 224, 18. 8. 1990, p. 55. (;) From 1 January 1992. ANNEX B ANIMALS AND PRODUCTS NOT SUBJECT TO HARMONIZATION BUT TRADE IN WHICH WILL BE SUBJECT TO THE CHECKS PROVIDED FOR IN THIS DIRECTIVE A. Live animals of the following species - Sheep and goats - Live poultry - Domestic rabbits B. Products - Waste (pathogens) - Hatching eggs ANNEX C LIST OF DISEASES OR EPIZOOTIC DISEASES, SUBJECT TO MANDATORY EMERGENCY ACTION, WITH TERRITORIAL RESTRICTIONS (MEMBER STATES, REGIONS OR ZONES) - Foot and mouth disease (FMD) - Classical swine fever (CSF) - African swine fever (ASF) - Swine vesicular disease (SVD) - Newcastle disease (ND) - Rinderpest - Peste des petits ruminants (PPR) - Vesicular stomatitis (VS) - Blue tongue - African horse sickness (AHS) - Viral equine encephalomyelitis - Teschen disease - Avian influenza - Sheep and goat pox - Lumpy skin disease - Rift valley fever - Contagious bovine pleuropneumonia